Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on December 07, 2021 for Application No. 16/642,632.  By the amendment, claims 1-10 are pending with claim 1 being amended.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a friction engagement device for a work vehicle having a plurality of first friction plates that rotate with a rotating shaft, a plurality of second friction plates arranged to face the first friction plates and in combination with the features recited in the claim, particularly “a second return spring arranged to bias the piston toward the release position from the engagement position to the release position, a center axis of the first return spring being arranged to coincide with a center axis of the rotating shaft, and a center axis of the second return spring being arranged to coincide with the center axis of the rotating shaft ”.
The closest prior art reference is Uchida, indicated in the prior office action.
Uchida discloses an equivalent friction engagement device including two springs 13, 32 configured to be in contact with piston 3 under engagement and disengagement conditions but does not discloses the particular features and arrangement as required by claim 1. See Figure 1 and the Summary of the Invention.
Claims 2-10 are allowed as being dependent upon the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on December 07, 2021 has been entered. Applicant’s amendment have the objection to the Drawings and the rejection of claims 1-10 being rejected under 35 U.S.C §112 indicated in the prior office action. The objection and rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments filed on December 07, 2021 with respect to claims 1-10 being rejected under 35 U.S.C §112 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.